Name: Council Regulation (EC) No 2772/1999 of 21 December 1999 providing for the general rules for a compulsory beef labelling system
 Type: Regulation
 Subject Matter: marketing;  information technology and data processing;  means of agricultural production;  foodstuff;  health;  animal product
 Date Published: nan

 Avis juridique important|31999R2772Council Regulation (EC) No 2772/1999 of 21 December 1999 providing for the general rules for a compulsory beef labelling system Official Journal L 334 , 28/12/1999 P. 0001 - 0002COUNCIL REGULATION (EC) No 2772/1999of 21 December 1999providing for the general rules for a compulsory beef labelling systemTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997, establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and veal products(1), and in particular Article 19 thereof,Having regard to the proposal from the Commission,Whereas:(1) Article 19 of Regulation (EC) No 820/97 lays down that a compulsory beef labelling system is to be introduced, which is to be obligatory in all Member States, from 1 January 2000 onwards; on the basis of a Commission proposal, the same Article also states that the general rules for that compulsory system are to be decided before that date;(2) These general rules for a compulsory beef labelling system should be applicable only on a provisional basis for a maximum period of eight months to enable the European Parliament and the Council to come to a decision on the proposal for a Regulation, establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products, and repealing Regulation (EC) No 820/97, presented by the Commission on 13 October 1999;(3) It is therefore appropriate to establish simple general rules for a compulsory beef labelling system, which all Member States can currently fulfil; the rules should refer to the provisions laid down in Article 12(1) of Regulation (EC) No 820/97;(4) Member States should also continue to have recourse to the possibility of imposing a compulsory labelling system for beef from animals born, fattened and slaughtered on their own territory, in accordance with Article 19(4) of Regulation (EC) No 820/97, on a provisional basis for a maximum perod of eight months;(5) Such compulsory indications should not lead to any disruption of trade between Member States;(6) It is also necessary to allow operators to continue to give voluntary indications on beef labels, as a complement to the compulsory indications;(7) It is important to maintain the current provisions relating to voluntary labelling; given the urgency of the matter it is imperative to grant an exception to the six-week period referred to in Part I, point 3 of the Protocol on the role of national parliaments in the European Union, annexed to the Treaty of Amsterdam,HAS ADOPTED THIS REGULATION:Article 11. Operators and organisations marketing beef within the meaning of Article 13 of Regulation (EC) No 820/97 shall label it in accordance with the rules referred to in the first, third and fourth indents of the second subparagraph of Article 12(1) of Regulation (EC) No 820/97.However, Member States may continue to have recourse to the possibility provided for in Article 19(4) of Regulation (EC) No 820/97 after 1 January 2000. In this case, the provisions of Article 19(5) of Regulation (EC) No 820/97 shall continue to apply.2. The rules relating to the voluntary system, which applied until 31 December 1999 in accordance with the provisions of Article 19 of Council Regulation (EC) No 820/97, will continue to be applicable to any voluntary indication, additional to the obligatory labelling system referred to in paragraph 1.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall apply from 1 January 2000 until 31 August 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1999.For the CouncilThe PresidentT. HALONEN(1) OJ L 117, 7.5.1997, p. 1.